Exhibit 10.1

Amendment No. 4 to
Employment Agreement

This Amendment No. 4 shall modify the terms of the Employment Agreement dated
June 30, 2005, as amended, (“Agreement”) between Intelligroup, Inc. (the
“Company”) and Vikram Gulati (the “Executive”). This Amendment No. 4 shall be
effective as of July 1, 2008 (the “Amendment Effective Date”). Except as
expressly set forth below all other terms and conditions in the Agreement remain
in full force and effect.

1. “Section 2. Term of Agreement” of the Agreement is hereby amended by
replacing “thirty-six months” with “four (4) years.”

2. "Section 4.2. Incentive Compensation Bonus" of the Agreement is hereby
amended by replacing “one hundred percent (100%) of the Base Salary” with
“$275,000”.

3. “Section 7.2 Severance” of the Agreement is hereby deleted in entirety and
replaced by the following; “Executive shall be eligible for twenty-four months
of severance (which shall consist of Base Salary plus the incentive compensation
as set forth in Section 4.2) pay following the termination of this Agreement
unless the agreement is terminated for Cause. The payments shall commence upon
the day following termination and continue for a period of twenty-four months in
accordance with the Company's standard payroll practices. The unvested options
at the time of termination shall be cancelled and returned to the Company.”

IN WITNESS WHEREOF, the parties hereto have executed the Amendment No. 4 as of
March 4, 2009.

/s/ Vikram Gulati  /s/ Alok Bajpai              Executive – Vikram Gulati 
Intelligroup, Inc.      Name: Alok Bajpai
Title:   CFO, Treasurer and Secretary

- 4 - 

--------------------------------------------------------------------------------